IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL MANLEY,                                 §
                                                §      No. 344, 2014
         Defendant Below,                       §
         Appellant,                             §
                                                §      Court Below—Superior Court
         v.                                     §      of the State of Delaware
                                                §
STATE OF DELAWARE                               §
                                                §
         Plaintiff Below,                       §
         Appellee.                              §

                                  Submitted: October 18, 2017
                                  Decided:   October 20, 2017

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                         ORDER

         This 20th day of October 2017, it appears to the Court that the judgment of

the Superior Court should be affirmed largely on the basis of and for the reasons

assigned in its decision dated May 29, 2014.1 In particular, we agree with the

Superior Court that the claims in this repetitive Rule 61 petition were procedurally

barred.

         In addition, as to the Strickland claims, like the Superior Court, we cannot

conclude that any of the supposedly deficient actions of trial counsel, had they been

done differently, would have created a reasonable probability of a different outcome,




1
    State v. Manley, 2014 WL 2621317 (Del. Super. May 29, 2014).
whether taken individually or collectively. Although Manley takes issue with

aspects of counsel’s performance, as a general matter, trial counsel had a reasonable

strategy and aggressively tried to create reasonable doubt about the state’s case

against Manley. But, as the Superior Court found, no prejudice within the meaning

of Strickland was shown because the reality was that Manley was captured shortly

after the murder while fleeing a vehicle with the beneficiary of the witness-murder.

Given this evidence and the other evidence in the case, the marginalia Manley now

contends would have been admitted if counsel had acted differently does not, as the

Superior Court found, come close to creating a reasonable probability of a different

outcome. None of that marginalia would have meaningfully changed the mix of

evidence, and most importantly, none of it would have explained how Manley came

to be riding in and fleeing from a vehicle with Stevenson within a short period after

the murder.

       The parties and this Court are in agreement that under this Court’s decisions

of Rauf v. State2 and Powell v. State,3 Manley’s death sentence must be vacated and

he must be sentenced to imprisonment for the remainder of his natural life without

benefit of probation, parole, or any other reduction.4




2
  Rauf v. State, 145 A.3d 430 (Del. 2016).
3
  Powell v. State, 2016 WL 7243546 (Del. Dec. 15, 2016).
4
  11 Del. C. § 4209(d)(2).
                                              2
      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The matter is REMANDED to the Superior Court for

resentencing.

                                BY THE COURT:
                                /s/ Leo E. Strine, Jr.
                                Chief Justice




                                  3